Citation Nr: 1400787	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left eye chorioretinitis secondary to toxoplasmosis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 to January 1995. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a non-compensable evaluation for the Veteran's left eye disability.

In an October 2012 rating decision, the RO increased the disability for the left eye disability to 10 percent disabling, effective October 25, 1999.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for her left eye disability in October 2011.  In March 2013 and May 2013, she submitted additional evidence in support of her claim, which appears to show that her disability has increased in severity since she was last evaluated.  For example, in October 2011 her visual acuity was 20/40 or better bilaterally for uncorrected near, corrected distance, and corrected near vision.  However, the additional evidence showed that her visual acuity had worsened, e.g. in April 2013 corrected vision in the right eye was 20/52-2, and 20/200 and pinhole 20/100 in the left eye.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that in submitting the additional evidence in March 2013 and May 2013, the Veteran did not submit a waiver of consideration by the agency of original jurisdiction, therefore on remand, the AMC must readjudicate the Veteran's claim considering all of the evidence of record since the October 2012 supplemental statement of the case.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of the service-connected left eye chorioretinitis secondary to toxoplasmosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

The examiner should present a detailed report as to his/her objective findings regarding the Veteran's left eye disability, including the following:
a) a visual acuity test
b) discuss of whether the Veteran suffers from incapacitating episodes due to the left eye disability (acute signs and symptoms of the left eye disability that have required prescribed bed rest and treatment by a physician or other healthcare provider), and if so, the frequency and duration of such. 

A rationale for any opinions expressed should be provided. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim based on the evidence received since the October 2012 supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


